Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 14-17 directed to an anode support non-elected without traverse.  Accordingly, claims 14-17 have been cancelled.

Title
Applicant’s title amendment has been entered. It is understood as “METHOD AND SYSTEM FOR ELECTROPLATING A MEMS DEVICE.”

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michelle Murray on 5/14/2021.
The application has been amended as follows: 

multiple rings comprise: a first plastic ring; a second plastic ring, the second plastic ring surrounding the first plastic ring, a center of the second plastic ring offset from a center of the first plastic ring; and a third plastic ring, the third plastic ring surrounding the first plastic ring and the second plastic ring, a center of the third plastic ring offset from the center of the first plastic ring and the center of the second plastic ring.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Woodruff et al., U.S. Patent App. Pub. No. 2003/0062258 A1 [hereinafter Woodruff] is the closest prior art of record. Woodruff teaches an inert anode support with mounting base 40. Woodruff [0035], [0037], figs. 2-5. However, Woodruff and the prior art of record do not teach “wherein the inert anode support comprises multiple rings in an eccentric pattern.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ho-Sung Chung whose telephone number is 571-270-7578.  The examiner can normally be reached on Monday-Friday, 9 AM - 6 PM CT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HO-SUNG CHUNG/Examiner, Art Unit 1794